NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
MANUEL LAZARO,
Petiti0n,er,
V.
DEPARTMENT OF VETERANS AFFAIRS,
Respondent.
2011-319O __
Petiti0n for review of the Merit Systems Pr0tection
B0ard in case n0. AT3330101005-I-1.
ON MOTION
ORDER
Manue1 Lazaro moves for various re1ief, including
damages and to have his case investigated by the Office of
Special C0unse1.
Argu1nents concerning the merits of his petition
should be included in the briefs
Acc0rding1y,
IT ls ORDERED THAT:

LAZARO V. VA
The motions are denied.
2
FoR THE CoUR'r
AUG  5 mm /s/ J an Horba1y
Date J an Horba1y
cc: Manue1 Lazar0
Douglas G. Edelschick, Esq.
Clerk
S19 FIl.ED
@.$. COURT 0F APPEALS FOR
THE FEDERAL C|RCUIT
AUG 25 Z0'i1
_. .lANH9RBN.Y
C|.U